Citation Nr: 1233130	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-35 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to 38 U.S.C. § 1318 dependency and indemnity compensation. (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United State Army from May 1953 to May 1956, and from November 1960 to November 1977.  The appellant in the present case is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for the Veteran's cause of death and entitlement to DIC under the provisions of 38 U.S.C. § 1318.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran died in April 2006 at age 71; his death certificate lists acute or chronic respiratory failure due to, or as a consequence of chronic obstructive pulmonary disease (COPD) due to, or as a consequence of tobacco abuse as his immediate cause of death, with hypertension and diabetes mellitus being listed as other contributing conditions.   

2.  At the time of the Veteran's death, service connection was in effect for osteoarthritis of the lumbar spine, hypertension, osteoarthritis of the right shoulder, bilateral degenerative joint disease and chondromalacia of the knees, residuals of fracture of the 1st and 2nd metatarsals of the left foot, and posttraumatic stress disorder (PTSD); none of those disabilities caused or substantially or materially contributed to the Veteran's death.

3.  The causes of the Veteran's death were not manifested during active service or for many years thereafter, nor were it otherwise causally related to active service or to a service-connected disability.

4.  At the time of the Veteran's death on April [redacted], 2006, the Veteran had an award of a total rating for individual unemployability due to his service-connected disabilities (TDIU), effective from April 6, 1998.  

5.  The Veteran was not a former prisoner of war.  He was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death, nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been alleged or established here.


CONCLUSION OF LAW

1.  The Veteran's service-connected disabilities did not substantially or materially contribute to his death, and his death was not caused by a disability incurred in or aggravated by active service, presumed to have been or by any disability proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).

2.  The criteria for entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the duties to notify/assist.

The Board notes that in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  Furthermore, in the context of a claim for service connection for cause of death/DIC benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for service connection for the Veteran's cause of death was received by VA in April 2006.  In response, she was furnished with a letter issued in December 2006, prior to the RO's adjudication of the claim in March 2007 which did not fully comply with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), and Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Well afterwards, a notice letter that provided notice which satisfies the three elements listed in Hupp was furnished in November 2008.  However, the November 2008 notice letter is defective in its timing in that it was not furnished prior to the initial adjudication of the claim and defective in its content in that it did not provide notice to the appellant with respect to the two elements listed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), regarding ratings and effective dates of awards.  No further notice was sent to the appellant to correct these Dingess/Hartman defects.  While acknowledging these defects, the Board finds that they do not result in any prejudice to the appellant.  With respect to the Dingess/Hartman deficiencies, as this decision is denying the appellant's claim on appeal, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot.  With regard to the timing of notice defect, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in December 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.   

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  In this regard, the late Veteran's service personnel and treatment records and his relevant post-service treatment records from VA and private healthcare providers for the period from 1978 - 2006, including his April 2006 terminal hospitalization report and an official amended death certificate dated in August 2007, listing those conditions which caused or contributed to his death in April 2006, have been obtained and associated with the evidence.  

Additionally, VA has provided the Veteran's claims file containing the aforementioned medical evidence to VA examiners for review, after which nexus opinions addressing the likelihood that the Veteran's death was service-related were presented in reports dated in January 2008, March 2010, November 2010, and July 2011.  These opinions are predicated on a thorough review of the Veteran's pertinent clinical history and are supported by a detailed rationale.  As such, the Board deems them to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claim for service connection for the Veteran's cause of death and that there has been sufficient development of the record to adjudicate the claim on the merits.  A remand for further evidentiary development is therefore unnecessary.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the appellant's claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).




(a.)  Entitlement to service connection for the Veteran's cause of death.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claims file shows that he died in April 2006 at age 71.  His terminal hospitalization report shows that he died after undergoing surgery for treatment of a hip fracture.  He initially elected not to undergo surgery because of severe end-stage lung disease and his morbid marked increased risk for postoperative complications, but the hip pain became so great that he agreed to assume the risk and underwent the procedure.  He was intubated, underwent surgery with no complications, but upon being extubated he did not tolerate extubation.  Pursuant to his family's wishes and instructions, he was not re-intubated and he subsequently succumbed to his respiratory failure and expired.

The Veteran's amended death certificate - which was accompanied by an August 2007 statement from his certifying private primary care physician - shows that his immediate cause of death was listed as acute or chronic respiratory failure due to, or as a consequence of COPD due to, or as a consequence of tobacco abuse, with hypertension and diabetes mellitus being listed as other contributing conditions.  (Although a 2005 private treatment note indicates the Veteran was a non-smoker, the Veteran's private physician affirmed twice in April 2006 and August 2007 that the Veteran's medical history included tobacco abuse.)  These medical determinations were declarative, and were not accompanied by any clinical discussion.

At the time of the Veteran's death, service connection was in effect for osteoarthritis of the lumbar spine, hypertension, osteoarthritis of the right shoulder, bilateral degenerative joint disease and chondromalacia of the knees, residuals of fracture of the 1st and 2nd metatarsals of the left foot, and PTSD.  

The Veteran's service medical records do not show onset of diabetes mellitus, COPD, or any chronic respiratory disability during active duty.  Urinalysis was negative for sugar and chest X-ray study was normal on separation examination in August 1977.  Post-service VA medical examination in January 1978 also shows no sugar in his urine and clear and normal lungs on respiratory examination, although the VA examination report notes that the Veteran had admitted a history of cigarette smoking since age 16 with a current one pack per day nicotine habit.

To the extent that the appellant claims entitlement to service connection for a chronic respiratory disease, the Board finds no clinical basis to allow service connection on a direct basis in view of the foregoing evidence showing no diagnosis of a respiratory illness, chronic or otherwise, in service or shortly after discharge from active duty.  To the extent that she may assert that the Veteran's tobacco abuse was acquired in service and that the COPD attributed to tobacco use should thusly be service connected, the applicable regulations governing such claims states that for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300.  Thusly, this aspect of her claim for service connection for the Veteran's cause of death cannot be allowed on the basis of the absence of any legal merit.  It is the law and regulations and not the evidence that is dispositive of this matter.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).    

The Veteran's diabetes mellitus was not clinically demonstrated to have been manifest in service or to a compensable degree within one year following his separation from service in November 1977.  The Board observes that the Veteran's service records show that he served with Army ground forces within the territorial boundaries of the Republic of Vietnam from May 1968 to May 1969, such that his exposure to Agent Orange and other chemical herbicides is presumed.  Although diabetes mellitus (but not COPD) is a disease that may be presumptively associated with Agent Orange exposure in Vietnam service, the clinical evidence demonstrates that there is no such link in this specific case.  Private clinical records show that the Veteran was prescribed a regimen of corticosteroid medication (Prednisone) for many years prior and up to his date of death for treatment of his non-service-connected COPD, and these records clearly state as a matter of clinical etiology that the Veteran's diabetes mellitus was of relatively recent onset and entirely secondary to his long use of steroid medication.  However, even if it is conceded that the Veteran's diabetes mellitus is related to service, a VA clinician's opinion dated in January 2008 determined that this diabetes mellitus did not significantly contribute to or materially hasten his death.  The clinical rationale was that at the time of the Veteran's death, his medical records show that his diabetes mellitus - notwithstanding being termed "insulin dependent" - was, in fact, not requiring any medication for its treatment or control.  As such, it VA examiner's opinion was that the Veteran's diabetes mellitus was stable and not productive of sufficient impairment or was otherwise of sufficient severity to have significantly contributed to or materially hastened his death in April 2006.  Thusly, the Board finds that the diabetes mellitus was not a significant factor in causing the Veteran's death and does not provide a nexus for purposes of service-connecting his death.

With respect to the appellant's assertion that the clinical evidence supports a finding that the Veteran's service-connected hypertension (and by extension cardiovascular heart disease) substantially or materially contributed to his death, VA clinician's reviewed the Veteran's medical history in March 2010, November 2010, and July 2011, and presented nexus opinions that, individually and in the aggregate, determined that notwithstanding the notation of hypertension on the Veteran's death certificate as a listed factor causing his death, the clinical evidence demonstrated that the Veteran's respiratory failure from COPD following postoperative extubation was overwhelmingly the primary cause of his death, and that the records show that however diseased his heart and vascular system were from hypertension, the role that these factors played in causing his death were minimal and completely overshadowed by the sheer systemic shock caused by respiratory collapse.  As such, the three clinicians concluded that the service-connected hypertension did not significantly contribute to or materially hasten his death in April 2006.

To the extent that the appellant asserts that her own personal knowledge of medicine and the Veteran's medical condition and history are sufficient in and of themselves to provide a basis to associate the Veteran's military service and/or his service-connected disabilities with his death, the Board notes that there is nothing in the record that indicates that she is a medical professional.  Moreover, the determination of the cause of the Veteran's death, including the relative contributions of his myriad of health problems, is clearly a matter well outside a layperson's expertise to address.  Because the matter at hand requires medical expertise, and as the appellant lacks the requisite medical training to have the expertise to make medical diagnoses or provide opinions on matters regarding medical causation and etiology, her statements in this regard are therefore not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Board is cognizant of the late Veteran's honorable service in the defense of his country and is sympathetic to his widow's situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).       

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of service connection for the Veteran's cause of death.  The late Veteran's service-connected disabilities have been clinically determined to have not been causal or substantially or materially contributing factors to his death, and his primary cause of death due to respiratory failure from COPD from tobacco abuse is unrelated to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to 38 U.S.C. § 1318 DIC.

A surviving spouse may establish entitlement to dependency and indemnity compensation where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002).  The statute was implemented by VA at 38 C.F.R. § 3.22.

Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in a case where the veteran had not established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  The Court concluded that the language of 38 C.F.R. § 3.22(a) would permit a DIC award where it is determined that the veteran "hypothetically" would have been entitled to a total disability rating for the required period if he or she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation pertaining to DIC benefits for survivors of certain veterans rated totally disabled at time of death. See 65 Fed. Reg. 3,388-3,392 (2000); see 38 C.F.R. § 3.22.  The final regulation reflected VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases where the veteran had, during his or her lifetime, established a right to receive total service-connected disability compensation from VA for the period required by that statute, or would have established such a right if not for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that, for the purpose of determining whether a survivor is entitled to "enhanced"" DIC benefits under a different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of 38 C.F.R. § 3.22, and found a conflict between that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit concluded that the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, which interprets a virtually identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), and that VA failed to explain its rationale for interpreting these virtually identical statutes (38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit remanded the case, and directed VA to stay all proceedings involving claims for DIC benefits under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 C.F.R. § 3.22, pending the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), effective May 6, 2002.  In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), regarding a challenge to the validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the Federal Circuit held, in part, that 38 C.F.R. § 3.22 as amended was not invalid insofar as it precluded "hypothetical entitlement" as an additional basis for establishing eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit held that VA could properly construe the "entitled to receive" language of sections 1311(a)(2) and 1318 in the same way, and could properly construe the language of the two statutory sections to bar the filing of new claims, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening, i.e., "hypothetical entitlement" claims.

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Circ. 2008), the Federal Circuit held that the application of amended section 3.22 to the appellee's claim did not create an unlawful retroactive effect because it did not retrospectively diminish any of her rights to benefits.  Thus, the Federal Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did not have an unlawful retroactive effect and may be applied to claims for DIC benefits filed by survivors before the amendment took effect.

Based on the foregoing, VA has established that "hypothetical entitlement" is not a viable basis for establishing benefits under either 38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  Therefore, the only possible ways for the appellant to prevail on her claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet the statutory duration requirements for a total disability rating at the time of death; or (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to DIC benefits.  The requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  Initially, the Board notes that the evidence does not show, nor does the appellant assert, that the Veteran was a former prisoner of war.

In addition, the Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death. Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been alleged or established here.

First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service, and he was also not rated totally disabled for at least the last 10 years of his life.  The Veteran served on active duty from May 1953 to May 1956, and from November 1960 to November 1977.  At the time of his death on April [redacted], 2006, he was service connected for osteoarthritis of the lumbar spine, hypertension, osteoarthritis of the right shoulder, bilateral degenerative joint disease and chondromalacia of the knees, residuals of fracture of the 1st and 2nd metatarsals of the left foot, and PTSD.  He had a 100 percent disability evaluation through the award of a TDIU that was effective from April 6, 1998.  When he later died in on April [redacted], 2006, his total rating award for VA compensation was in continuous effect for only just under eight years at the time of his death.  As such, the time requirement for a total disability rating under 38 U.S.C.A. § 1318 has not been met.

The remaining issue is then whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for clear and unmistakable error in a previous decision.  However, in this case, the appellant has not successfully pled clear and unmistakable error in any prior rating decision that would have entitled the Veteran to a total rating.  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In this case, the appellant and her representative have not specifically alleged CUE.  

The Board acknowledges the contention of the appellant that out of equity and fairness, she and her then-minor aged child should not be barred from receiving § 1318 DIC benefits for simply because the late Veteran had not met the statutorily prescribed 10-year period of continuous effect for his award of a total rating for VA compensation prior to his death, and that this requirement should therefore be waived for her individual case.  While appreciating the late Veteran's long period of service of over 20 years in the defense of his country, and acknowledging the appellant's frustration over being barred from receiving § 1318 DIC benefits, the governing regulations do not provide for the assignment of VA compensation based on equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].
 
Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as the Veteran was not entitled to receive 100 percent disability for either at least five years after his separation from active service or for at least the 10 years prior to his death, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER


Service connection for the Veteran's cause of death is denied.

VA dependency and indemnity compensation pursuant to 38 U.S.C. § 1318 is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


